Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-21-2004

Albright v. Virtue
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1743




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Albright v. Virtue" (2004). 2004 Decisions. Paper 1081.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1081


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-1743


         JEFFREY D. ALBRIGHT; NORMAN T. BOIRE; GARY M. DIETZ;
   WILLIAM H. ERDMAN; MICHAEL W. FRITZ; A. RONALD FROMBAUGH;
   RALPH A. HARRIS; ALLEN W. LANDIS; LOWELL MCGUIRE; WALTER R.
   MINICH; RAYMOND C. NEVINS; STANLEY L. NYE; VINCENT RAMIREZ,
    JR.; KEITH E. SGRIGNOLI; RAY G. SNYDER; LAWRENCE D. WELKER,
                                        Appellants

                                           v.

             DANIEL A. VIRTUE, Business Agent of the International
        Brotherhood of Teamsters; INTERNATIONAL BROTHERHOOD OF
       TEAMSTERS; LOCAL 776, INTERNATIONAL BROTHERHOOD OF
                  TEAMSTERS; ABF FREIGHT SYSTEM, INC.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                             D.C. Civil No. 00-cv-00878
                  District Judge: The Honorable Sylvia H. Rambo


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 8, 2004


        Before: BARRY, SMITH, Circuit Judges, and POLLAK,* District Judge


                           (Opinion Filed: January 21, 2004)


   *
    The Honorable Louis H. Pollak, District Judge, United States District Court for the
Eastern District of Pennsylvania, sitting by designation.
                                         OPINION




BARRY, Circuit Judge

         Appellants are unionized, trucking company employees who objected to the

manner in which seniority lists were merged upon the consolidation of two trucking lines.

After an unsuccessful, internal union grievance process, they brought a hybrid duty of fair

representation/§ 3011 suit in the Middle District of Pennsylvania, alleging a breach of the

duty of fair representation by the Teamsters Local Union in Pennsylvania, its international

parent, International Brotherhood of Teamsters, and its business agent, Daniel Virtue

(collectively, the “Union Defendants”), and a breach of the collective bargaining

agreement by their employer, ABF Freight Systems Inc. (“ABF”). This hybrid action

relies upon the framework set forth in DelCostello v. Int’l Bhd. of Teamsters, 462 U.S.

151 (1983). Under DelCostello, a plaintiff/employee cannot recover unless he or she can

first prove both that the employer breached the collective bargaining agreement and that

the union breached its duty of fair representation. DelCostello, 462 U.S. at 164-65.

         On November 13, 2000, Judge Sylvia H. Rambo granted summary judgment in

favor of all defendants based on the statute of limitations, and shortly thereafter denied

plaintiffs’ motion for reconsideration as untimely. Plaintiffs appealed to this Court from



   1
       Section 301 of the Labor Management Relations Act, 29 U.S.C.A. § 185 (1947).

                                              2
both the grant of summary judgment and the denial of the motion for reconsideration. In

an opinion written by then-Chief Judge Becker, we affirmed the denial of the motion for

reconsideration as untimely, but we vacated the order granting summary judgment and

remanded for further proceedings. Albright v. Virtue, 273 F.3d 564 (3d. Cir. 2001). On

November 22 , 2002, the Union Defendants and ABF again filed motions for summary

judgment. Judge Rambo granted these motions, finding that the Union Defendants did

not breach their duty of fair representation and that because a breach of the duty of fair

representation is a necessary condition precedent, plaintiffs could not state a claim for

breach of the collective bargaining agreement against ABF. This appeal followed.2 The

District Court exercised subject matter jurisdiction pursuant to 28 U.S.C. § 1331, and we

have jurisdiction under 28 U.S.C. § 1291. Our standard of review is plenary. Curley v.

Klem, 298 F.3d 276-77 (3d Cir. 2002).

       Inasmuch as Judge Becker has largely set forth the facts underlying this dispute,

albeit in the context of discussing different issues, we find it unnecessary to repeat those




   2
    On July 18, 2003, the District Court denied a motion to consolidate the present appeal
with Bechtel v. Virtue, a case in which we issued a not precedential opinion on July 30,
2003. 71 Fed.Appx.130 (3d Cir. 2003). In Bechtel, we upheld the District Court’s grant
of summary judgment to the Union Defendants and ABF. We concluded that the Union
Defendants had not breached a duty of fair representation to plaintiff Rickey Bechtel and
that, therefore, Bechtel could not state a claim for breach of the collective bargaining
agreement against ABF. Additionally, in George v. Carey, 166 F.3d 1209 (4 th Cir.
1998)(table), the Fourth Circuit upheld a similar grant of summary judgment finding the
same seniority calculation to be not inconsistent with the collective bargaining agreement,
and the Union’s actions not arbitrary.

                                              3
facts and will move directly to the issues raised in this appeal. Appellants primarily

contest the District Court’s conclusion that the Union Defendants did not breach their

duty of fair representation, and that ABF therefore did not breach its collective bargaining

agreement. Substantially for the reasons set forth in the District Court’s well-reasoned

opinion, we will affirm. As the District Court aptly noted, “Viewing all of the facts in the

light most favorable to Plaintiffs, no reasonable finder of fact could determine that the

Union Defendants failed ‘to serve the interests of [Plaintiffs] without hostility or

discrimination toward [them], to exercise [their] discretion with complete good faith and

honesty,’ and acted arbitrarily.” Albright v. Virtue, No. 00-0878, slip op. at 14 (M.D. Pa.

February 13, 2003) (quoting Marquez v. Screen Actors Guild, Inc., 525 U.S. 33, 44

(1998)). Because the District Court properly determined that the Union Defendants did

not breach their duty of fair representation, it did not have to determine whether ABF

violated the collective bargaining agreement. See Felice v. Sever, 985 F.2d 1221, 122 (3d

Cir. 1993) (noting that in a “‘hybrid’ suit, the plaintiff will have to prove that the

employer breached the collective bargaining agreement in order to prevail on the breach

of duty of fair representation claim against the union and vice versa.”); and Findley v.

Jones Motor Freight, Division Allegheny Corp., 639 F.2d 953, 957 (3d Cir. 1981) (noting

that “[a]t trial, the employee must demonstrate that he did not receive fair representation




                                               4
from the union as well as proving his claim against the employer.”).3

       We, therefore, will affirm the order of the District Court granting summary

judgment to the defendants.




TO THE CLERK OF THE COURT:

       Kindly file the foregoing Opinion.




                                                   /s/ Maryanne Trump Barry
                                                   Circuit Judge




   3
     Appellants also raise the following two issues: whether the District Court erred in the
context of appellants’ conspiracy claim when it characterized the Union’s conduct as
falling within the protected range of authority as a collective bargaining representative,
and whether the District Court erred in denying appellants’ request for discovery to take
the deposition of Connie Chambers.
        Neither issue is properly before this Court. Appellants’ brief mentions their
“conspiracy theory” in one sentence, and completely fails to discuss the denial of their
request for discovery. See Nagle v. Rosen , 8 F.3d 141, 143 (3d Cir. 1993) (“When an
issue is either not set forth in the statement of issues presented or not pursued in the
argument section of the brief, the appellant has abandoned and waived that issue on
appeal.”); See also, Laborers’ Int’l Union v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d
Cir. 1994) (“An issue is waived unless a party raises it in its opening brief, and for those
purposes ‘a passing reference to an issue . . . will not suffice to bring that issue before this
court.’”) (quoting Simmons v. City of Philadelphia, 947 F.2d 1042, 1066 (3d Cir. 1991)
(plurality opinion).

                                               5